 



Exhibit 10.60
 
AMERICAN REPROGRAPHICS COMPANY
 

      TO:  
JONATHAN R. MATHER
   
 
FROM:  
SATHIYAMURTHY CHANDRAMOHAN
   
 
SUBJECT:  
2007 INCENTIVE BONUS; DELIVERABLES
   
 
DATE:  
2/20/2007
   
 
CC:  
K. SURIYAKUMAR

 
Jonathan, pursuant to Section 3(b) of your November 29, 2006 Employment
Agreement with American Reprographics Company (“ARC”), this memorandum shall
serve to confirm the performance criteria to be satisfied during ARC’s 2007
fiscal year in order for you, as “Executive,” to earn an “Incentive Bonus” for
this year. As we discussed and agreed, those criteria include each and every one
of the following:

  a)   Cash generated before acquisitions and debt service, 95% of EBITDA for
2007;     b)   Closed 2007 acquisitions to generate $42.5 million revenues in
2007;     c)   Successfully manage ARC corporate budget, including bonus and
expenses incurred in connection with follow-on offering, not to exceed
$17.565 million for 2007; and     d)   Implement financial reporting with
budgeting and variance reporting by Q4 of 2007.

As further agreed, in the event that each and every of these 2007 objectives has
been achieved this year, the Incentive Bonus shall be fully payable pursuant to
the terms of the Employment Agreement, and in the event each and every of these
2007 objectives is not so achieved, including item d) to my reasonable
satisfaction, payment of any, or no, portion of the 2007 Incentive Bonus shall
be as I determine, in my sole and absolute discretion.
Kindly sign below to confirm our agreement in this regard. This memorandum shall
not amend or modify the Employment Agreement, which remains in full force and
effect.

              AMERICAN REPROGRAPHICS COMPANY,   EXECUTIVE a Delaware corporation
   
 
           
By:
  /s/ Sathiyamurthy Chandramohan   By:   /s/ Jonathan R. Mather              
Name: Sathiyamurthy Chandramohan   Name: Jonathan R. Mather Title: CEO        

 